       Case 2:18-cv-01208-WSS Document 38 Filed 06/19/20 Page 1 of 2




                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ____________

                                 No. 19-3374
                                ____________

   NEIL BLANKENSHIP; MICHAEL TURNER; RHONDA TURNER; MIRIJANA
   BERAM; DARRELL HUTSON; ROBYN JOHNSON; G. CRAIG BRADFORD,
individually and as Trustee Ad Litem; UNITED GAS WORKERS UNION, LOCAL 69,
     UTILITY WORKERS UNION OF AMERICA, AFL-CIO, an Unincorporated
                                     Association,
                                                Appellants

                                      v.

DOMINION ENERGY TRANSMISSION, INC., formerly Dominion Transmission Inc, a
Corporation; DOMINION ENERGY WEST VIRGINIA, INC., formerly Hope Gas Inc, a
  Corporation; DOMINION ENERGY, INC., a Corporation; DOMINION ENERGY
                    SERVICES, INC., a Corporation
                              ____________

                On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                          (D.C. Civil No. 2-18-cv-01208)
               District Judge: Honorable William S. Stickman, IV
                                _______________

                 Submitted Under Third Circuit L.A.R. 34.1(a):
                               June 19, 2020

            Before: SMITH, Chief Judge, CHAGARES, and PORTER,
                               Circuit Judges.

                               ______________

                                 JUDGMENT
                               ______________
        Case 2:18-cv-01208-WSS Document 38 Filed 06/19/20 Page 2 of 2




      This cause came to be heard on the record from the United States District Court

for the Western District of Pennsylvania and was submitted on June 19, 2020. On

consideration whereof, it is now ORDERED and ADJUDGED by this Court that the

District Court’s order entered on October 2, 2019, is hereby AFFIRMED. All of the

above in accordance with the Opinion of this Court. Costs shall be taxed against

Appellants.

                                                       ATTEST:

                                                       s/ Patricia S. Dodszuweit
                                                       Clerk
Dated: June 19, 2020




                                            2
